Order, Supreme Court, New York County (Jane S. Solomon, J.), entered June 14, 2005, which, in an action to enjoin the sale of cooperative apartments by a secured creditor, denied plaintiffs motion for a preliminary injunction, unanimously affirmed, with costs.
The motion court correctly held that plaintiff fails to show an ownership interest in the stock allocated to the subject apartments that is superior to defendant’s security interest therein pledged by her husband as sole owner, and that plaintiff is therefore not likely to succeed on the merits. Plaintiff also fails to show irreparable injury and a balancing of the equities in her favor (see W.T. Grant Co. v Srogi, 52 NY2d 496, 517 [1981]). Indeed, the evidence of irreparable injury and balancing of the equities favors defendant. Concur—Buckley, P.J., Saxe, Marlow, Ellerin and Williams, JJ.